Citation Nr: 1014775	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for residuals of right 
eye surgery.

4.  Entitlement to an initial disability rating in excess of 
10 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from May 2001 to May 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the case was 
subsequently returned to the RO in Newark, New Jersey.

In connection with his appeal the Veteran testified at a 
hearing before a Hearing Officer at the Newark, New Jersey RO 
in February 2009.  A transcript of the hearing is associated 
with the claims file. 

The issues of entitlement to service connection for residuals 
of right eye surgery and of entitlement to an initial 
disability rating in excess of 10 percent for lumbar strain 
are addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Migraine headaches are etiologically related to the 
Veteran's active service.

2.  The Veteran's insomnia is a symptom contemplated by the 
30 percent evaluation assigned for his service-connected 
adjustment disorder and is not a manifestation of a 
separately compensable disability.


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The Veteran does not have a condition separate from his 
service-connected adjustment disorder that is manifested by 
insomnia.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim of entitlement to service 
connection for migraine headaches, the Board notes that the 
Veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, or 38 C.F.R. § 3.159.

With respect to the claim of entitlement to service 
connection for insomnia, the record reflects that prior to 
the initial adjudication of the claim, the Veteran was mailed 
a letter in July 2006 advising him of what the evidence must 
show and the respective duties of VA and the claimant in 
obtaining evidence.  The July 2006 letter also provided 
notice with respect to the disability-rating and effective-
date elements of the claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA treatment records 
have been obtained.  The Veteran was afforded the appropriate 
VA examinations.  Neither the Veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including migraine headaches, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
 
Analysis

Service Connection for Migraine Headaches

A review of the Veteran's STRs is negative for treatment of 
headaches while the Veteran was on active duty.  However, at 
his separation examinations in March and April 2006 the 
Veteran reported that he experienced headaches very 
frequently.  The examiner noted on the separation examination 
report that the headaches may be tension in nature, however, 
no definitive diagnosis was made at the time of the Veteran's 
separation from active service.  

In August 2006 the Veteran was afforded a VA neurological 
examination.  At that time the Veteran reported a history of 
headaches which had begun during his active service.  He 
reported that the headaches had started to become more severe 
since his separation from active service.  At that time the 
examiner diagnosed the Veteran with migraine headaches.

At his February 2009 RO hearing the Veteran reported that he 
continued to experience migraine headaches approximately two 
or three times a week.  He reported that sometimes Aspirin or 
Advil would relieve his headache symptoms.

In sum, the Veteran reported frequent headaches at his 
separation examination, he was diagnosed with migraine 
headaches at a VA examination in August 2006, and he 
continues to experience migraine headaches.

Accordingly, the Board finds that the preponderance of the 
evidence supports the claim and entitlement to service 
connection for migraine headaches is warranted.



Service Connection for Insomnia

A review of the Veteran's STRs shows that at his separation 
examinations in March and April 2006 he reported that he only 
slept three to four hours a night.  He was not diagnosed with 
a sleep disorder at the time of his separation examination.

In August 2006 the Veteran was afforded a VA examination.  At 
that time the Veteran reported that he had difficulty 
initiating sleep and difficulty maintaining sleep.  The VA 
examiner diagnosed the Veteran with insomnia.

In September 2007 the Veteran was seen at the VA Medical 
Center mental health clinic.  At that time the Veteran 
reported trouble sleeping since he left the Navy.  

In May 2008 the Veteran was seen at the VA Medical Center for 
a sleep disorder consultation and a sleep study.  The 
impression of the sleep study was that the Veteran had mild 
snoring and rare respiratory events which did not meet the 
criteria for a diagnosis of sleep disordered breathing.  The 
examiner also stated that the Veteran possibly had underlying 
insomnia. 

After the Veteran's sleep study came back negative, it was 
recommended that he been seen in the mental health clinic 
again for a depression assessment.  In August 2008 the 
Veteran underwent a VA Medical Center mental health clinic 
consultation.  At that time, it was reported that the 
Veteran's main symptom was fatigue and that his sleep study 
had been normal.  The Veteran requested that he be evaluated 
for medication as he could not commit to the time commitment 
should he engage in psychotherapy.

The Veteran has continued to seek mental health counseling at 
the VA Medical Center and there is documentation of treatment 
from as recently as February 2009.  The Veteran has 
consistently complained of fatigue and sleep disturbance 
during his mental health counseling sessions.  Additionally, 
at his February 2009 RO hearing the Veteran testified that 
his trouble sleeping was a result of his adjustment disorder.

In an April 2009 Hearing Officer decision, the Veteran was 
granted entitlement to service connection for an adjustment 
disorder with mixed depression and anxiety for which the 
Veteran was assigned a 30 percent disability rating.  The 
Board notes that chronic sleep impairment is contemplated by 
the evaluation criteria for a 30 percent disability rating 
for adjustment disorder.  38 C.F.R. § 4.130, Diagnostic Code 
9440.

The Board notes that the Veteran has not been diagnosed with 
a disability separate from his adjustment disorder which 
manifests as insomnia.  Additionally, as noted above, the 
Veteran has reported that his insomnia was related to his 
adjustment disorder and the Veteran's sleep study was found 
to be normal.  Therefore, the Board finds that the Veteran's 
insomnia has properly been used as a symptom to support the 
30 percent disability rating assigned for adjustment 
disorder.

Consideration has been given to assigning a separate 
evaluation for insomnia itself, however, as there is no 
underlying condition causing his insomnia other than his 
adjustment disorder, a separate evaluation for insomnia would 
be in violation of 38 C.F.R. § 4.14.  

Accordingly, entitlement to service connection for insomnia 
is not warranted, and the claim for service connection must 
be denied.


ORDER

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for insomnia is denied.




REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to 
service connection for residuals of right eye surgery and of 
entitlement to an initial disability rating in excess of 10 
percent for lumbar strain are decided.

A review of the Veteran's STRs shows that at his enlistment 
examination he indicated that he wore contact lenses to 
correct his vision.  In July 2005 the Veteran underwent 
photorefractive keratectomy (PRK) surgery to correct his 
vision.  At his separation examination in April 2006 the 
Veteran reported that he had PRK surgery to correct the 
vision in his right eye because he could not perform his 
duties in the machine room while wearing glasses or contact 
lenses.  On the separation examination report it was noted 
that the Veteran had zero complaints of residuals from his 
PRK surgery and there were zero complications found, however, 
the examiner reported that the Veteran continued to use 
reading glasses.

In August 2006 the Veteran was afforded a VA eye examination.  
At that time the Veteran reported that he experienced 
intermittent right eye exotropia and that he also used 
artificial tears when needed.  The Veteran was diagnosed with 
refractive error and intermittent right exotropia.

At his RO hearing in February 2009 the Veteran reported that 
his right eye was dry all the time, that his right eye 
itched, and that his right eye was painful.  The Veteran 
reported that he was required to use artificial tears in his 
right eye.  The Veteran also reported that immediately 
following the 2005 PRK surgery, his vision had improved; 
however, at the time of his RO hearing the Veteran reported 
that his right eye vision was sometimes blurry and that his 
visual acuity had deteriorated.  The Veteran also reported 
that his left eye vision had also begun to deteriorate after 
his right eye vision went bad, even though his left eye had 
always been his stronger eye.  The Veteran also reported that 
he had begun to wear glasses again to correct his 
deteriorated visual acuity.

The Board notes that the Veteran is competent to state when 
he first experienced symptoms in his right eye and that the 
symptoms have continued since service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In light of the Veteran's documented July 2005 PRK surgery 
during active service; his complaints of right eye pain, 
dryness, and itchiness since his July 2005 PRK surgery; and 
his complaints of decreased visual acuity in both eyes since 
his July 2005 PRK surgery; the Board finds that the Veteran 
should be afforded a VA examination to determine the nature 
and etiology of any currently present eye conditions, to 
include decreased visual acuity in both eyes.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was afforded a VA examination of his spine in 
September 2006.  At that time the Veteran reported that he 
experienced painful flare-ups approximately 2-3 times a month 
and they were precipitated by standing for long periods of 
time and walking long distances.  He reported that the pain 
during flare-ups was a 5 on a 10 point scale.  The Veteran 
reported that he did not use assistive devices and that he 
could walk up to two miles on a good day.  

Upon physical examination of the thoracolumbar spine, the 
Veteran was found to have the following range of motion: 
flexion to 90 degrees, extension to 30 degrees, left and 
right lateral flexion to 30 degrees each, and left and right 
lateral rotation to 30 degrees each.  The examiner reported 
that the Veteran experienced pain in the low back area at the 
end of all movements.  The examiner reported that four 
repeated movements of the low back caused pain to increase 
and flexion was limited by an additional 10 degrees.  There 
was no increase in weakness or fatigue reported and a mild 
increase in lack of endurance.  The examiner reported that 
pain caused the major functional impact and that there was no 
weakness, fixed deformity, or tenderness over the muscle 
area.  X-rays taken of the lumbosacral spine were normal.  
The examiner diagnosed the Veteran with lumbosacral strain, 
service connected, and residual mild mechanical low back 
pain, generally muscular pain.

The Veteran was granted entitlement to service connection for 
lumbar strain with an evaluation of 10 percent.

In September 2007 the Veteran was afforded another VA 
examination of his spine.  He reported that he had increased 
back pain since his last VA examination.  The Veteran 
reported that he experienced stiffness, weakness, spasms, and 
pain in his lumbar spine.  The Veteran described the pain as 
a daily needling pain that was constant and mild.  

Upon examination of the thoracic sacrospinalis the Veteran 
was found to have pain on motion and tenderness on palpation.  
The Veteran's thoracolumbar spine range of motion was as 
follows: flexion to 65 degrees with pain beginning at 60 
degrees, extension to 30 degrees with pain beginning at 25 
degrees, right and left lateral flexion to 28 degrees each 
with pain beginning at 25 degree on each side, and right and 
left lateral rotation to 38 degrees with pain beginning on 
each side at 35 degrees.  On all excursions of motion the 
Veteran was found to have pain on both active and passive 
motion and pain on repetitive use, but no additional 
limitation of motion due to repetitive use.   

The examiner reported that an magnetic resonance imaging scan 
(MRI) taken of the Veteran's spine in March 2007 revealed 
minimal spondylotic disc disease with a minimal disc bulge at 
L2-3 level as well as multilevel Schmorl's nodes in the 
superior endplates of L3 and L4 which were noted to maybe be 
symptomatic.  X-ray studies from September 2007 revealed that 
the Veteran had mild degenerative disc disease (DDD) at L2-3 
and L3-4.  The examiner diagnosed the Veteran with lumbar 
DDD.  

The Board notes that there is abundant evidence that the 
Veteran experienced pain on motion of his thoracolumbar 
spine.  However, the September 2007 VA examiner failed to 
report whether the Veteran experienced any additional 
functional limitation due to pain.  Additionally, the Veteran 
reported weakness, but the examiner failed to indicate 
whether the Veteran experienced any additional functional 
limitation due to weakness.  Finally, the examiner failed to 
discuss whether the Veteran experienced painful flare-ups and 
whether he experienced any additional functional limitations 
during flare-ups.  Therefore, this VA examination report is 
inadequate for adjudication purposes.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Veteran should be afforded a new VA examination to 
adequately determine the current level of severity of his low 
back disability.

Additionally, a review of the Veteran's records from the VA 
Medical Center (VAMC) in East Orange, New Jersey shows that 
he has received physical therapy for his back since July 
2008.  The most recent VA treatment note of record is from 
February 2009.  Current treatment records should be obtained 
before a decision is rendered in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The East Orange VAMC should be 
contacted, and all medical records of the 
Veteran dated since February 2009 should 
be requested.  All additional records must 
be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect must 
be added to the claims file.

2.   The Veteran should be afforded a VA 
eye examination, with an appropriate 
examiner.  The claims file must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the examination results and the 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that any currently 
present eye disability is etiologically 
related to the Veteran's active service, 
to include his July 2005 PRK surgery.

The supporting rationale for all opinions 
expressed must be provided.

3.  The Veteran should also be afforded a 
VA spine examination, with an appropriate 
examiner.  The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies, including X-ray and 
range of motion studies in degrees, should 
be performed.  Specific findings should 
encompass pain, incoordination, weakened 
movement, excess fatigability on use, and 
additional disability during flare-ups.  
If possible, this should be assessed in 
terms of the degree of additional range of 
motion loss or loss of function.  

The examiner should specifically identify 
any evidence of radiculopathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, loss 
of sensation, motor strength, and muscle 
spasm.  Any functional impairment of the 
extremities due to the Veteran's service-
connected back disability should be 
identified, and the examiner should assess 
the frequency and duration of any episodes 
of intervertebral disc syndrome, and in 
particular should assess the frequency and 
duration of any episodes of acute signs 
and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service- connected low back 
disability on his ability to work.

The supporting rationale for all opinions 
expressed must be provided.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
residuals of right eye surgery and of 
entitlement to an initial disability 
rating in excess of 10 percent for lumbar 
strain in light of all pertinent evidence 
and legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


